 Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 1 of 44 PageID #: 54




JD:MEF
F.# 2018R00823

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

IN THE MATTER OF THE SEARCH OF:
(1) ONE GRAY APPLE MACBOOK PRO
LAPTOP, SERIAL NUMBER
CPWJLK7KDTY3; (2) ONE GRAY
APPLE MACBOOK AIR LAPTOP,
SERIAL NUMBER C02N900XG6D5; (3)
ONE GRAY APPLE IPAD, SERIAL
NUMBER DLXH7Z6MDJ8T; (4) ONE
BLACK APPLE !PHONE X; (5) ONE
APPLE !PHONE 6, MODEL NUMBER
Al 549, IMEI NUMBER
354411063842612; (6) ONE APPLE MAC
MINI, MODEL Al283, SERIAL NUMBER
YM0081P39G5; (7) ONE GRAY APPLE
IMAC, MODEL NUMBER A1225,
SERIAL NUMBER QP9300WQOTM; (8)        TO BE FILED UNDER SEAL
ONE BLACK AND GRAY ULTRA
EXTERNAL HARD DRIVE; (9) ONE          APPLICATION FOR A SEARCH
BLACK WESTERN DIGITAL (WD)            WARRANT FOR ELECTRONIC
EXTERNAL HARD DRIVE, SERIAL           DEVICES
NUMBER WCAWZ0891570; (10) ONE
BLACK WESTERN DIGITAL                 Case No.
EXTERNAL HARD DRIVE, SERIAL
NUMBER WCAVY2086429; (11) ONE
BLACK WESTERN DIGITAL
EXTERNAL HARD DRIVE, SERIAL
NUMBER WOA8J1962444; (12) ONE
SABRENT EXTERNAL HARD DRIVE,
SERIAL NUMBER 60375028908214; (13)
ONE SEAGATE EXTERNAL HARD
DRIVE, SERIAL NUMBER NA8JECKX;
(14) ONE BLACK SEAGATE 160 GB
EXTERNAL HARD DRIVE, SERIAL
NUMBER 5JS3SlEO; AND (15) ONE
BLACK SEAGATE 250 GB EXTERNAL
HARD DRIVE, SERIAL NUMBER
5NFOT2HT.
  Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 2 of 44 PageID #: 55



                            AFFIDAVIT IN SUPPORT OF AN
                         APPLICATION UNDER RULE 41 FOR A
                          WARRANT TO SEARCH AND SEIZE


        I, MATTHEW DERAGON, being first duly sworn, hereby depose and state as

follows:


                    INTRODUCTION AND AGENT BACKGROUND


        1.     I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property-

computers, phones, tablets, and external hard drives-which are currently in law

enforcement possession, and the extraction from that property of electronically stored

information described in Attachment B.


       2.      I am a Special Agent with the Federal Bureau of Investigation ("FBI"). I have

been employed as a Special Agent since 2014, and I am currently assigned to the Criminal

Division of New York. While employed by the FBI, I have investigated federal criminal

violations related to high technology or cybercrime, child exploitation, and child

pornography. I am now assigned to the FBI's Violent Crimes against Children Squad (the

"Squad"), which investigates individuals suspected of being involved in the online sexual

exploitation of children. As part of my duties as a member of the Squad, I investigate      ,

violations relating to child exploitation and child pornography, including violations

pertaining to the production, possession, distribution, and receipt of child pornography as

well as the transportation of minors and interstate travel to engage in illicit sexual conduct, in

violation of Title 18, United States Code, Sections 2251, 2252, 2252A, and 2423.        I have
                                                2
    Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 3 of 44 PageID #: 56



received training in the area of child pornography and child exploitation, and I have had the

opportunity to observe and review numerous examples of child pornography (as defined in

18 U.S.C. § 2256 1) in all forms of media, including computer media. As a federal agent, I

am authorized to investigate violations of the laws of the United States and to execute

warrants issued under the authority of the United States.


        3.     The statements in this affidavit are based on information provided to me by

officers from the New York City Police Department (hereinafter the "NYPD"), and on my

own investigation of this matter. This affidavit is intended to show only that there is

sufficient probable cause for the requested warrant and does not set forth all of my

knowledge about this matter.


               IDENTIFICATION OF THE DEVICES TO BE EXAMINED


        4.     The property to be searched is: (1) ONE GRAY APPLE MACBOOKPRO

LAPTOP, SERIAL NUMBER CPWJLK7KDTY3; (2) ONE GRAY APPLE MACBOOK

AIR LAPTOP, SERIAL NUMBER C02N900XG6D5; (3) ONE GRAY APPLE IPAD,

SERIAL NUMBER DLXH7Z6MDJ8T; (4) ONE BLACK APPLE !PHONE X; (5) ONE



1
  "'[C]hild pornography' means any visual depiction, including any photograph, film, video,
picture, or computer or computer-generated image or picture, whether made or produced by
electronic, mechanical, or other means, of sexually explicit conduct, where-(A)
the production of such visual depiction involves the use of a minor engaging in sexually explicit
conduct; (B) such visual depiction is a digital image, computer image, or computer-generated
image that is, or is indistinguishable from, that of a minor engaging in sexually explicit conduct;
or (C) such visual depiction has been created, adapted, or modified to appear that an identifiable
minor is engaging in sexually explicit conduct."


                                                 3
      Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 4 of 44 PageID #: 57
.'

     APPLE !PHONE 6, MODEL NUMBER A1549, IMEI NUMBER 354411063842612; (6)

     ONE APPLE MAC MINI, MODEL A1283, SERIAL NUMBER YM0081P39G5; (7) ONE

     GRAY APPLE IMAC, MODEL NUMBER A1225, SERIAL NUMBER QP9300WQOTM;

     (8) ONE BLACK AND GRAY ULTRA EXTERNAL HARD DRIVE; (9) ONE BLACK

     WESTERN DIGITAL (WD) EXTERNAL HARD DRIVE, SERIAL NUMBER

     WCAWZ0891570; (10) ONE BLACK WESTERN DIGITAL EXTERNAL HARD DRIVE,

     SERIAL NUMBER WCAVY2086429; (11) ONE BLACK WESTERN DIGITAL

     EXTERNAL HARD DRIVE, SERIAL NUMBER WOA8Jl962444; (12) ONE SABRENT

     EXTERNAL HARD DRIVE, SERIAL NUMBER 60375028908214; (13) ONE SEAGATE

     EXTERNAL HARD DRIVE, SERIAL NUMBERNA8JECKX; (14) ONE BLACK

     SEAGATE 160 GB EXTERNAL HARD DRIVE, SERIAL NUMBER 5JS3S1EO; AND (15)

     ONE BLACK SEAGATE 250 GB EXTERNAL HARD DRIVE, SERIAL NUMBER

     5NFOT2HT, hereinafter the "Devices." The Devices are currently in FBI custody in the

     Eastern District of New York.


            5.       The applied-for warrant would authorize the forensic examination of the

     Devices for the purpose of identifying electronically stored data particularly described in

     Attachment B.




                                                    4
    Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 5 of 44 PageID #: 58




                                         DEFINITIONS


        6.      For the purposes of the requested warrant, the following terms have the

indicated meaning in this affidavit:


             a. The terms "minor," "sexually explicit conduct" and "visual depiction," are

                defined as set forth in Title 18, United States Code, Section 2256.


        7.      The term "child pornography" is defined in Title 18, United States Code,

Section 2256(8) in pertinent part as "any visual depiction, including any photograph, film,

video, picture, or computer or computer-generated image or picture, whether made or

produced by electronic, mechanicat or other means, of sexually explicit conduct, where ...

the production of such visual depiction involves the use of a minor engaging in sexually

    . . conduct. ... ,,2
exp11c1t


                                       PROBABLE CAUSE


        8.      On or about November 14, 2017, the NYPD received a "Priority Level I"

notification report (highest urgency) from the National Center for Missing and Exploited

Children ("NCMEC") Cyber Tipline, identified as Tip No. 25544679, informing the NYPD

that Facebook Inc. had identified a 33-year old adult male named Jonathan Deutsch

(hereinafter "Deutsch") who was enticing multiple children to send and produce, via social



2
        See also Ashcroft v. Free Speech Coalition, 535 U.S. 234 (2002) (analyzing
constitutional validity of the definitions set forth in 18 U.S.C. § 2256(8)).



                                                5
  Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 6 of 44 PageID #: 59



media accounts, pornographic content. Facebook reported that Deutsch was likely a math

teacher, teaching at Gramercy Arts High School in New York, NY, and utilized the email

address JDeutsch@schools.nyc.gov. Facebook described the person being reported as

follows:


      Userfor Person 8E.3ing Reported
             {~
      Name~ Jonathan Deuisch

 I!   Addre~s: New York,
             ~~
                                NY
                                 .
                                   US
      Phone': 347--439-5824
             ij                 .
      Email !~~ddress: deuts9h Jonathan@gmail.com
             ii                 '
      Screef.)!User Name: jc)eutsch1
      ESP    Viser ID: 47101549
             ~-!i
             H
                                '
                                .
      Prom~\ URL: https:/fwww.facebook.corn/Jdeutsch1
             ~·t    .           .
      IP Ad~rass: 69.124.4Q.137
             t:2                :




        9.              As part of the same report, Facebook reported that "JDeutsch (UID

47101549)" (hereinafter "Facebook Account 1") was linked by machine cookies to the

following accounts: "Sam Morgan (UID 1000019241760508)" (hereinafter "Facebook

Account 2"); "Sam Morgan (UID 100016938766073)," registered as a male with a date of

birth of June 11, 2002 (15 years old) (hereinafter "Facebook Account 3"); and "Jay Stem

(UID100006276969178)" (hereinafter "Facebook Account 4"), registered as a male with a

date of birth of March 3, 1983 (33 years old). Facebook further reported that Facebook

Account 1 and Facebook Account 2 were linked by the same IP address, to wit: 24.44.166.55

(New York, New York); Facebook Account 3 and Facebook Account 4 were linked by the

same IP address, to wit: 47.18.138.69 (New York, New York); and FacebookAccount 2 and




                                                      6
    Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 7 of 44 PageID #: 60



Facebook Account 3 were linked by the same IP address, to wit: 69.112.4.72 (Brooklyn,

New York).

         10.      Facebook also reported that Facebook Account 4 was used to entice accounts

associated with at least six child victims ranging in age from 15 to 17 years old3, to produce

and send Child Exploitation Images (CBI) via private messages. Those reports are

summarized in the chart below:


    NCMEC          Incident            Sender's Name and               Number               Recipient IP
    Report           Date               Approximate Age                of Images             Address
      No.

    25162055      6/16/2016                        (17)                6               47.18.138.69

    25162148      10/24/2016                            (16)           2               47.18.138.69

    25162000      1/26/2017                      (15)                  6               47.18.138.69

    25161956      1/27/2017                             (16)           3               47.18.138.69

    25161923      9/12/2016                          (17)              3               47.18.138.69

    25161839      1/6/2017                        (17)                 9               47.18.138.69



         11.      In additional reports to the NCMEC Cyber Tipline, Facebook reported that

Facebook Account 3, also known as "Sam Morgan," was in touch with at least two apparent

minors, both of whom sent Deutsch CEI. Those reports are summarized in the chart below:




3
  Note that the ages associated with the referenced accounts are based on information provided by the user who
registered the relevant account.

                                                          7
 Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 8 of 44 PageID #: 61




  NCMEC        Incident     Sender's Name and               Number of      Recipient IP
   Report        Date        Approximate Age                 Images         Address
    No.

 22044583     5/24/2017                          (15)   5               47.18.138.69

 22044596     5/24/2017                   (14)          3               47.18.138.69




       12.    In additional reports to the NCMEC Cyber Tipline, Facebook reported that a

Facebook account for "James Benjamin (UID 100015668078667)" (hereinafter "Facebook

Account 5"), was in contact with at least four apparent minors, all of whom sent CEI to

Facebook Account 5. According to those same reports, Facebook Account 5 is associated

with the same IP address as Facebook Account 3 and Facebook Account 4. Those reports

are summarized in the chart below:


.NCMEC         Incident     Sender's Name and               Number of      Recipient IP
  Report         Date        Approximate Age                 Images         Address
   No.

 22044490     4/10/2017                (14)             5               47.18.138.69

 22044666     4/17/2017                 (16)            1               47.18.138.69


 22044689     5/4/2017                    (16)          2               47.18.138.69


 25161656     4/12/2017                (15)             5               47.18.138.69



       13.    On or about November 28,2017, the Honorable Jonathan Hecht of the

Supreme Court of the State of New York authorized a search warrant that allowed police

officers of the NYPD to search the records ofFacebook Inc. for property associated with


                                               8
 Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 9 of 44 PageID #: 62



Facebook Account 1, Facebook Account 3, Facebook Account 4, and Facebook Account 5

(hereinafter "Facebook Search Wanant"). (See attached "Exhibit 1")

           14.   According to information received pursuant to the Facebook Search Wanant,

in conversations on or about January 26, 2017, between Facebook Account 4 and

       the minor identified herself as 16 years old, and Deutsch responded that she is not too

young. Deutsch continued by c;lescribing himself as a 33-year old middle school math

teacher, and stated, in sum and substance, "daddy got an interesting offer that he turned down

today, in which a student told him that her younger sisters wanted to learn about sex."

                  replied, in sum and substance, "I'm the only girl daddy likes and if they try to

take you I will tear them apart." Deutsch responded, in sum and substance, "but they were

little ... it was so exciting."              then asked, "Daddy do you have snapchat, stay

right here I have a surprise." The minor then sent a number of nude photographs of herself

and fully nude videos of herself masturbating in various different positions.

           15.   According to information received pursuant to the Facebook Search Warrant,

in conversations on or about January 24, 2017, between Facebook Account 4 and

             who claimed to be 14, Deutsch told the minor that he wanted a "full body minor

selfie."            hen sent a full-frontal nude image with her face showing, which appears to

have been taken using a minor, and the face in which is the same as prior images shared by



           16.   According to information received pursuant to the Facebook Search Wanant,

in conversations on or about January 24, 2017, between Facebook Account 4 and

      who identified herself as 14, the minor sent an image of female genitalia where two

                                                  9
 Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 10 of 44 PageID #: 63



fingers are used to spread the female's genitalia so the clitoris is visible. Deutsch responded

that he "didn't just mean pies," and the minor said she "cant do vids ether." I am informed

by NYPD that they successfully contacted the individual associated with the Facebook

account               User ID 100009670818441, whose legal name is                     and date

of birth is February 24, 2002, through local Florida law enforcement. During an interview

conducted on December 29, 2017,                 informed local law enforcement that Deutsch

claimed to be a 33-year-old math teacher, asked         to send him sexy pictures of herself,

including those of her vaginal area, and        id send Deutsch pictures of herself.

       17.    According to information received from Facebook, Facebook Account 3 was

linked to two email addresses ("Sammorgan052@gmail.com" and

"TheSammorgan2002@gmail.com"), both of which were linked to the following IP

addresses: 69.112.4.72 and 24.44.166.55. Additionally, the email address

"Deutsch.Jonathan@gmail.com" is linked to those same two IP addresses. Finally,

information from Facebook confirmed that "Deutsch.Jonathan@gmail.com" is the email

address associated with Facebook Account 1, Deutsch's Facebook account.

       18.    On or about November 29, 2017, representatives from Google confirmed that

the email address "Deutsch.Jonathan@gmail.com" is associated with the same phone number

given by Deutsch when registering Facebook Account 1 (347-439-5824) as well as Deutsch's

work email address ("jdeutsch@schools.nyc.gov"). Further, the IP addresses most often

used to access the account associated with "Deutsch.Jonathan@gmail.com" are 69.112.4.72

and 24.44.166.55.



                                              10
 Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 11 of 44 PageID #: 64



       19.     On or about November 29, 2017, representatives from Google confirmed that

one of the email addresses associated with Facebook Account 3,

"Sammorgan052@gmail.com," is accessed by the following IP address: 69.112.4.72. At the

same time, Google representatives confirmed that a second email address associated with

Facebook Account 3, "TheSammorgan2002@gmail.com," is accessed by the following IP

addresses: the IP address of 69.112.4.72, 24.44.166.55 and 47.18.138.69.

       20.    I am informed by Optimum, pursuant to a subpoena, that the aforementioned

IP addresses (24.44.166.55, 69.112.4.72, and 47.18.138.69) are associated with the Optimum

Wireless Service subscriber Jonathan Deutsch, at 2785W 5th Street, Apartment 12C,

Brooklyn, New York. Further, in establishing that account, Deutsch provided the same

phone as that associated with his Google and Facebook account, i.e., 347-439-5824.

       21.    Additionally, according to the New York Department of Motor Vehicles,

Deutsch's address is 2785W 5th Street, Apartment 12C, Brooklyn, New York.

       22.    On or about December 22, 2017, the Honorable Danny Chun of the Supreme

Court of the State ofNew York authorized a search warrant that allowed police to search the

premises of 2785W 5th Street, Apartment 12C, Brooklyn, New York, for, inter alia, any and

all computers and storage devices, capable of storing data, writings and images; any and all

cellular telephones, cameras, video recorders, or electronic devices capable of storing data,

information, and images; and any and all video or photograph storage devices, video or

photography equipment. (See attached "Exhibit 2")

       23.    NYPD executed the December 22, 2017 warrant on or about December 29,

2017, at which point they recovered the Devices from Deutsch's home, 2785W 5th Street,

                                              11
 Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 12 of 44 PageID #: 65



 Apartment 12C, Brooklyn, New York. At or about the same time, NYPD arrested Deutsch.

 After being read Miranda warnings, Deutsch confirmed that he is the only person that lives at

 2785W 5th Street, Apartment 12C, Brooldyn, New York, that his date of birth is D,ecember

· 19, 1983, and that he is a New York City school teacher.

        24.    In light of the above, there is probable cause to believe that the Devices were

used to access Facebook Accounts 1-5, and thereby solicit child pornographic images from

mmors.

        25.    Given the ease with which collectors of child pornography typically transfer

their materials between and among electronic devices, which they may do through the use of

external hard drives, there is probable cause to believe that all of the Devices contain child

pornographic images.

        26.    The Devices are currently in the lawful possession of the FBI. They came into

the FBI's possession through the NYPD, which obtained them from Deutsch's residence on

December 29, 2017.

        27.    The Devices are currently in the Eastern District of New York. In my training

and experience, I know that the Devices have been stored in a manner in which their contents

are, to the extent material to this investigation, in substantially the same state as they were

when the Devices first came into the possession of the NYPD.


                                    TECHNICAL TERMS


       28.     Based on my training and experience, I use the following technical terms to

convey the following meanings:


                                                12
Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 13 of 44 PageID #: 66




        a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

            telephone) is a handheld wireless deyice used for voice and data

            communication through radio signals. These telephones send signals through

           networks of transmitter/receivers, enabling communication with other wireless

           telephones or traditional "land line" telephones. A wireless telephone usually

           contains a "call log," which records the telephone number, date, and time of

           calls made to and from the phone. In addition to enabling voice

           communications, wireless telephones offer a broad range of capabilities.

           These capabilities include: storing names and phone numbers in electronic

           "address books;" sending, receiving, and storing text messages and e-mail;

           taking, sending, receiving, and storing still photographs and moving video;

           storing and playing back audio files; storing dates, appointments, and other

           information on personal calendars; and accessing and downloading

           information from the Internet. Wireless telephones may also include global

           positioning system ("GPS") technology for determining the location of the

           device.


        b. Digital camera: A digital camera is a camera that records pictures as digital

           picture files, rather than by using photographic film. Digital cameras use a

           variety of fixed and removable storage media to store their recorded images.

           Images can usually be retrieved by connecting the camera to a computer or by

           connecting the removable storage medium to a separate reader. Removable

           storage media include various types of flash memory cards or miniature hard
                                           13
Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 14 of 44 PageID #: 67




           drives. Most digital cameras also include a screen for viewing the stored

           images. This storage media can contain any digital data, including data

           unrelated to photographs or videos.


        c. Portable media player: A portable media player (or "MP3 Player" or iPod) is a

           handheld digital storage device designed primarily to store and play audio,

           video, or photographic files. However, a portable media player can also store

           other digital data. Some portable media players can use removable storage

           media. Removable storage media include various types of flash memory cards

           or miniature hard drives. This removable storage media can also store any

           digital data. Depending on the model, a portable media player may have the

           ability to store very large amounts of electronic data and may offer additional

           features such as a calendar, contact list, clock, or games.


        d. GPS: A GPS navigation device uses the Global Positioning System to display

           its current location. It often contains records the locations where it has been.

           Some GPS navigation devices can give a user driving or walking directions to

           another location. These devices can contain records of the addresses or

           locations involved in such navigation. The Global Positioning System consists

           of 24 NAVSTAR satellites orbiting the Earth. Each satellite contains an

           extremely accurate clock. Each satellite repeatedly transmits by radio a

           mathematical representation of the current time, combined with a special

           sequence of numbers. These signals are sent by radio, using specifications that


                                           14
Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 15 of 44 PageID #: 68




           are publicly available. A GPS antenna on Earth can receive those signals.

           When a GPS antenna receives signals from at least four satellites, a computer

           connected to that antenna can mathematically calculate the antenna's latitude,

           longitude, and sometimes altitude with a high level of precision.


        e. PDA: A personal digital assistant, or PDA, is a handheld electronic device

           used for storing data (such as names, addresses, appointments or notes) and

           utilizing computer programs, Some PDAs also function as wireless

           communication devices and are used to access the Internet and send and

           receive e-mail. PDAs usually include a memory card or other removable

           storage media for storing data and a keyboard and/or touch screen for entering

           data. Removable storage media include various types of flash memory cards

           or miniature hard drives. This removable storage media can store any digital

           data. Most PDAs run computer software, giving them many of the same

           capabilities as personal computers. For example, PDA users can work with

           word-processing documents, spreadsheets, and presentations. PDAs may also

           include global positioning system ("GPS") technology for determining the

           location of the device.


       f. Tablet: A tablet is a mobile computer, typically larger than a phone yet

           smaller than a notebook, which is primarily operated by touching the screen.

           Tablets function as wireless communication devices and can be used to access

           the Internet through cellular networks, 802.11 "wi-fi" networks, or otherwise.


                                          15
Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 16 of 44 PageID #: 69




             Tablets typically contain programs called apps, which, like programs on a

             personal computer, perform different functions and save data associated with

             those functions. Apps can, for example, permit accessing the Web, sending

             and receiving e-mail, and participating in Internet social networks.


        g. Pager: A pager is a handheld wireless electronic device used to contact an

             individual through an alert, or a numeric or text message sent over a

             telecommunications network. Some pagers enable the user to send, as well as

             receive, text messages.


        h. IP Address: An Internet Protocol address (or simply "IP address") is a unique

             numeric address used by computers on the Internet. An IP address is a series

             of four numbers, each in the range 0-255, separated by periods (e.g.,

             121.56.97.178). Every computer attached to the Internet computer must be

             assigned an IP address so that Internet traffic sent from and directed to that

             computer may be directed properly from its source to its destination. Most

             Internet service providers control a range of IP addresses. Some computers

             have static-that is, long-term-IP addresses, while other computers have

             dynamic-that is, frequently changed-IP addresses.


        1.   Internet: The Internet is a global network of computers and other electronic

             devices that communicate with each other. Due to the structure of the Internet,

             connections between devices on the Internet often cross state and international



                                             16
 Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 17 of 44 PageID #: 70




                borders, even when the devices communicating with each other are in the

                same state.


       29.      Based on my training, experience, and research, I know that Devices I, 2, 3,

and 6, have capabilities that allow them to serve as a digital camera, portable media player,

and PDA. Based on my training, experience, and research, I know that Devices 4 and 5,

have capabilities that allow them to serve a wireless telephone, digital camera, portable

media player, GPS navigation device, and PDA. In my training and experience, examining

data stored on devices of this type can uncover, among other things, evidence that reveals or

suggests who possessed or used the device.

       30.      Based on my training, experience, and research, I know that Devices 8-15 are

capable of storing images and multimedia files, which can then be viewed by connecting

them to a variety of electronic devices, including but not limited to personal computers.


                 ELECTRONIC STORAGE AND FORENSIC ANALYSIS


       31.      There is probable cause to believe that things that were once stored on the

Device may still be stored there, for at least the following reasons:

             a. Based on my knowledge, training, and experience, I know that computer files

                or remnants of such files can be recovered months or even years after they

                have been downloaded onto a storage medium, deleted, or viewed via the

                Internet. Electronic files downloaded to a storage medium can be stored for

                years at little or no cost. Even when files have been deleted, they can be

                recovered months or years later using forensic tools. This is so because when

                                               17
 Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 18 of 44 PageID #: 71




                 a person "deletes" a file on a computer, the data contained in the file does not

                 actually disappear; rather, that data remains on the storage medium until it is

                overwritten by new data.

             b. Therefore, deleted files, or remnants of deleted files, may reside in free space

                or slack space-that is, in space on the storage medium that is not currently

                being used by an active file-for long periods of time before they are

                overwritten. In addition, a computer's operating system may also keep a

                record of deleted data in a "swap" or "recovery" file.

             c. Wholly apart from user-generated files, computer storage media-in

                particular, computers' internal hard drives-contain electronic evidence of

                how a computer has been used, what it has been used for, and who has used it.

                To give a few examples, this forensic evidence can take the form of operating

                system configurations, artifacts from operating system or application

                operation, file system data structures, and virtual memory "swap" or paging

                files. Computer users typically do not erase or delete this evidence, because

                special software is typically required for that task. However, it is technically

                possible to delete this information.

             d. Similarly, files that have been viewed via the Internet are sometimes

                automatically downloaded into a temporary Internet directo1y or "cache."

       32.      Based on my knowledge, training, and experience, I know that electronic

devices can store information for long periods of time. Similarly, things that have been



                                                18
Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 19 of 44 PageID #: 72




viewed via the Internet are typically stored for some period of time on the device. This

information can sometimes be recovered with forensics tools.

       33.      Forensic evidence. As further described in Attachment B, this application

seeks permission to locate not only electronically stored information that might serve as

direct evidence of the crimes described on the warrant, but also forensic evidence that

establishes how the Devices were used, the purpose of its use, who used it, and when. There

is probable cause to believe that this forensic electronic evidence might be on the Devices

because:

             a. Data on the storage medium can provide evidence of a file that was once on

                the storage medium but has since been deleted or edited, or of a deleted

                portion of a file (such as a paragraph that has been deleted from a word

                processing file). Virtual memory paging systems can leave traces of

                information on the storage medium that show what tasks and processes were

                recently active. Web browsers, e-mail programs, and chat programs store

                configuration information on the storage medium that can reveal information

                such as online nicknames and passwords. Operating systems can record

                additional information, such as the attachment of peripherals, the attachment

                of USB flash storage devices or other external storage media, and the times the

                computer was in use. Computer file systems can record information about the

                dates files were created and the sequence in which they were created.




                                               19
 Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 20 of 44 PageID #: 73




             b. Forensic evidence on a device can also indicate who has used or controlled the

                 device. This "user attribution" evidence is analogous to the search for "indicia

                 of occupancy" while executing a search warrant at a residence.

             c. A person with appropriate familiarity with how an electronic device works

                may, after examining this forensic evidence in its proper context, be able to

                draw conclusions about how electronic devices were used, the purpose of their

                use, who used them, and when.

             d. The process of identifying the exact electronically stored information on a

                storage medium that are necessary to draw an accurate conclusion is a

                · dynamic process. Electronic evidence is not always data that can be merely

                reviewed by a review team and passed along to investigators. Whether data

                stored on a computer is evidence may depend on other information stored on

                the computer and the application of knowledge about how a computer

                behaves. Therefore, contextual information necessary to understand other

                evidence also falls within the scope of the warrant.

             e. Further, in finding evidence of how a device was used, the purpose of its use,

                who used it, and when, sometimes it is necessary to establish that a particular

                thing is not present on a storage medium.

       34.      Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the Devices

consistent with the warrant. The examination may require authorities to employ techniques,

including but not limited to computer-assisted scans of the entire medium, that might expose

                                               20
 Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 21 of 44 PageID #: 74




many parts of the Devices to human inspection in order to determine whether it is evidence

described by the warrant.

        35.    Manner of execution. Because this warrant seeks only permission to examine

Devices already in law enforcement's possession, the execution of this warrant does not

involve the physical intrusion onto a premises. Consequently, I submit there is reasonable

cause for the Court to authorize execution of the warrant at any time in the day or night.


       CHARACTERISTICS OF COLLECTORS OF CHILD PORNOGRAPHY


        36.    Based on my training and experience and conversations that I have had with

other federal agents and law enforcement offices, I know that child pornography is not

readily available in retail establishments. Accordingly, individuals who wish to obtain child

pornography do so usually by ordering it from abroad or by discreet contact, including

through the use of the Internet, with other individuals who have it available or by accessing

web sites containing child pornography. Child pornography collectors often send and

receive electronic mail conversing with other collectors in order to solicit and receive child

pornography.

       37.     I have learned that collectors of child pornography typically retain their

materials and related information for many years.

       38.     I have learned that collectors of child pornography typically transfer their

materials between and among electronic devices with ease, which they may do through the

use of external hard drives.




                                               21
 Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 22 of 44 PageID #: 75




        39.    I also have learned that collectors of child pornography often maintain lists of

names, addresses, telephone numbers and screen names or individuals with whom they have

been in contact and who share the same interests in child pornography.

       40.     Accordingly, information in support of probable cause in child pornography

cases is less likely to be stale because collectors and traders of child pornography are known

to store and retain their collections and correspondence with other collectors and distributors

for extended periods of time.

       41.     Further, based on my training, knowledge, expertise and discussions with

other law enforcement officers, I understand that, in the course of executing a search warrant

for the possession, transportation, receipt, distribution or reproduction of sexually explicit

material related to children, on numerous occasions officers have recovered evidence related

to the production of child pornography and/or child exploitation.


                                        CONCLUSION


       42.     I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the Devices described in Attachment A to seek the items

described in Attachment B.


                                 REQUEST FOR SEALING


       43.    It is respectfully requested that this Court issue an order sealing, until further

order of the Court, all papers submitted in support of this application, including the

application and search warrant. I believe that sealing this document is necessary because the

warrant is relevant to an ongoing investigation into child pornography. Based upon my
                                              22
Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 23 of 44 PageID #: 76



training and experience, I have learned that, online criminals actively search for criminal

affidavits and search warrants via the internet, and disseminate them to other online criminals

as they deem appropriate, i.e., post them publicly online through the carding forums.

Premature disclosure of the contents of this affidavit and related documents may have a

significant and negative impact on the continuing investigation and may severely jeopardize

its effectiveness.


                                                   Respectfully submitted,




                                                   Special Agent
                                                   FEDERAL BUREAU OF
                                                   INVESTIGATION




                                              23
Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 24 of 44 PageID #: 77




                                EXHIBIT 1
Case 1:18-mj-00398-MDG
            ~          Document 4 Filed 11/12/19 Page 25 of 44 PageID #: 78

                    i~                                                                                            KSC./93a
                    ~     SUJ?REME COURT OF THE STATE OF NEW YORI\ ,...    i-

                    ifl        •• .
                                 PART MISC, COUNTY OF KINGS        · ·"'!"",,:0                                    IN~S'>af4t/
                                                                                                                      -----;;-
                    !l         .
        STAIE OF NEW YORK)
           l         •   )-ss.:
        COU NTY OF KINGS )                                                                                    -
           1
        Dete~tive Sheldon)Spence, Shield Numbe~ 4739, of the Special Investigations- Division, being duly
        swod1, deposes ancl says:

        1.          ~
                I am a detective employed by the New York Police Department and I have been a police
        offic~r for approximately twelve (12) years. I have been assigned to the Special Investigations
        Division for approximately three (3) years. My ctment responsibilities include, inter alia, the
        inveijigation of tlie promotion of sexual pe1f01mance by a child through the use of electronic
        devicks and the internet, as well as investigating the possession and distribution of child
        porn~graphy thro1jgh the use of electronic devices and the internet. During my service with the
        Specikl Investiga~ons Division, I have conducted over sixty (60) investigations into the sexual
        explditation of mi/1or children through the use of the internet. I have also been involved in the
        execfion of approximately fo1ty (40) search waiwnts. _

        2. ~y training in¢ludes, the following:

            ~~I have participated in over twenty (20) interviews involving subjects who have discussed the
        meth~ds by which:they engage in the possession, storage and distribution of child pornography.

            bij I have received specialized training in the area of "on-line" criminal investigations,
        inclutling the investigation of internet sexual predators, _and the production, possession, and
        distri»ution of still and video images depicting underage children engaged in sexual activity or
        sexu~1 conduct, and/or the lewd depiction of the genitals of these underage children, especially
        whe~lthese illicit iina~es are transmitted. or received over the ~nter1:et. I ~ave receiv~~ training in the
        area fbf compute( evidence and handlmg computer forensics, mcludmg the ab1hty to conduct
        foren~ically sound)"field previews" of computers suspected of being involved in the aforementioned
        typesJof criminal activity.                                      .
              !1             •                            .
        3.  ims   affidavit is made in support of an application for a search warrant to authorize police
        offic~rs of the Neyv York City Police Department to search the records of Facebook Inc., for the
        prop1jfy described below in Paragraph 5.

       4. I ~tate that based on my training and experience, there is reasonable cause to believe that
       prop¢)ty constituting evidence of an offense, unlawfully possessed, that has been used or is
       po        d for the purpose of being used to commit or conceal of the commission of an offense
       agai the laws cif this State or another State, and/or evidence that tends to demonstrate that an
       offe1!(?e was comi11itted or a paiticular person patticipated in the commission of an offense,
       specifcally, Promoting a Sexual Perfonnance by a Child (P.L. § 263.15), Possessing a Sexual
       Perfo;p.nance by a Child (P.L. § 263.16) and related charges, which occurred in Kings County, New
       Yorlc.i will be found within and upon the records ofFacebook, Inc. related to the accounts associated
       with )lhe followingjURLs:
              ~            :       .
       http:U/wvvw.faceb:ook.com/people/James-Benjamin/100015668078667 ("subject Facebook
       Acco;lmt 1"),       (

       http:~/www.facebook.com/profile.pl~p?id=1000l6938766073 ("subject Facebook Account 2"),
             ~             :                                                       .
       http~://www.facebook.com/j deutsehl ?lst,,,:36402882 %3A471 Ol549%3Al511196868 ("subject
       Faceto·ok Account 3"), and

       http:~/www.facebook.com/jay.stern.315 ("subject Facebook Account 4"), collectively, "subject
       Facef ook accounts"
            [j'        :
             r             •
       Prepafed by ADA Grace K. Hogan
       Nove81ber28, 2017 •
       LEAqSW Nos. 440-441-442-443/2017
             !,            •
             ,lll          •.
             l:
Case 1:18-mj-00398-MDG
           "H          Document 4 Filed 11/12/19 Page 26 of 44 PageID #: 79
                   ;:
                   i'
                   \i

                   ~            .                                                                          .
        incluting but not ljmited to user identity, name, postal code, country, user id, e-mail address, date of
        accol1nt creation, togin. records including IP addresses, the hardware and software used to access
        FaceUook, includfog make, model, operating system, OS version, application information, mac
        addr&sses, serial numbers, cookies, telecommunications carrier, MEID, ESN, IMSI, SIM, IMEI,
        and (my other identifiers or device information, logs showing IP Address and date stamps for
        accotfut accesses, ?UY and all stored electronic and wire communications and information, including
        emaiV, instant messaging, or other communications, contents of any and all postings, pdvate
        messrges in the user's inbox, private messages in trash mail, and sent mail folders, stored user files,
        phot}js or videos tjploaded to their profile, including the EXIF metadata, EXIF tags, timestamps,
        geolication data, :and other users' comments, classified adve1iisements, historical private message.
        head~{ information, messages posted on Facebook forums 01· in Facebook groups, private joumals
        or bl~gs, address book, calendar contents, attachments, vanities and wall posts, user passwords,
        frienl! listing with name and Facebook ID number for the period beginning January 1, 2017 to the
              !l             :
        presont.
              H              ,

        5.  JLed on my training and experience, I believe the following cyber-property sought and to be
        seize~ from within and i.1pon the aforementioned records ofFacebook Inc. consists of:

           a~ documentci containing information about the operation and ownership of a personal
        com:@Uter(s);  :                                                 .
               u        .
               video and/.or photographic images common in the production, use and distribution


             l
                  !i
        of c Id pornograf!hy;                                          .

            c computer-i·elated information including, but not limited to, websites, e-mail
        addr~sses, IP addi·esses and screen names used to obtain or possess child pornography or
        imag~s and video$ relating to or demonstrating a sexual interest in children;
             ~             :
            d identification of computer software systems, including programs to run operating
             1
        syste~ns, applications, utilities, compilers, interpreters, and communications programs;

           e~ records and materials, in any format or media, pertaining to the payment for or
       possession, receipt, transmission, shipment, or distribution of visual depictions of minors
            1
       engalied in sexua)ly explicit conduct or relating to or demonstrating a sexual interest in
       child,en;
             I
                         :,

           f. J records, in any format or media, identifying persons transmitting any visual
       depiqtion of mino~s engaged in sexually explicit conduct or relating to or demonstrating a
       sexutjl interest in children;

           g~ records, in any fonnat or media, evidencing ownership or use of computer
       equipflent, software, or the Internet including, but not limited to, sales transactions,
       regis1ration recorc)s, records of payment for Internet access, records of payment for other
       online subscription services;
              I             :         .                               .
             hi any and all data, info1mation, or images evidencing Internet usage history;

             !.I
               ':?" and W( data, mfo~m:"ion, o, bnago, that ';'idonce o:""eniliip and us, ofth, ''''"
       device, mcludmg/ but not lnmted to, calendar entnes, e-mail addresses, stored telephone
       num~ers and names, nicknames, and/or labels assigned to said numbers, photographs, videos,
       bank,.Jaccount dociunents, bills and invoices, recorded voice memos, text messages, instant
       mess· nger messages, letters, and stored voicemails;
              .             :

           j'f any and all data, information, or images evidencing passwords that may be used to
       unlock or decrypt data, inf01mation, or images stored on the device, which may or may not be ..
       storeq in a lock~d or encrypted fashion, whether said passwords are letters, numbers,
       charahters, words, :Or data strings (sequence of characters);
              l             :
       Prepa!Jld by ADA Gri_ice K. Hogan
       November 28, 2017 '
       LEAY] SW Nos. 440-f41-442-443/2017
              l             .
              t1            :
              !,
Case 1:18-mj-00398-MDG
      !i               Document 4 Filed 11/12/19 Page 27 of 44 PageID #: 80
                                H
              r:                /;

          H                     ti
          i!                    ~
                                ij
          il
         H            k~ any and all images, Internet histories, Internet site boolanarks, search requests,
          I{
                   tempjhrary Intermit files, cookies, newsgroups, postings to newsgroups, folder structures
                   and Jiames, and file names stored on the device relating to child pornography (visual
                   depidtions of minors engaged in sexual conduct as defined in Penal Law §263.00[3]) or a
                   sexu~l interest in children;
                                ~-        ;


                     · l.~ e-mail containing writing regarding child pornography or a sexual interest in
                   childnen·        .
                                ~ '
                       ~. evidence        pf
                                          affiliations, memberships, buddy lists, profiles, chat sessions, chat
                   servi&es, billboarqs, newsgroups, and websites pe1taining to child pornography or a sexual
                   inter~st in children;                           .
                              !l          ;
                        nl any and f(ll records and materials, in any format or media (including, but not
                   'limitcld to, e-mail! instant message chat logs, electronic messages, other digital data files,
                          1
                    and ~[eb cache ipformation), identifying persons transmitting any visual depiction of
                                      iq
                    mino: s engaged sexually explicit conduct or demonstrating a sexual interest in children;

                       o records of communication between individuals concerning the topic of child
                         1
                   porn$graphy, having sex with children, the existence of sites on the Internet that contain
                   childrl pornography or that cater to people with an interest in child pornography, or
                   mem~ership in online clubs, groups, services, or other Internet sites that provide or make
                   acceq~ible child pornography to their members and constituents;        ·

                      pl records ofcorrespondence and communication with known and identified underage
                   minof children; '
                           ~              .
                           g
           l           q~ . e~idell;ce o:t: any online. s!orage, e-:11an, or other re~ote . computer s:01:age
              ·    subs0.npt10n, mcludmg, but not hm1ted to, umque software relatmg to such subscription,
                   storaJe, or email/ user logs, archived data that shows connection to such service, or user
                   logintnd passwor4 for such service;

                          Ii
                      r.~ any and a11•. data, 1mo11nat1on,
                                              ._,,     . or images
                                                              .        ev1.dencmg
                                                                                . or revea1·mg t he unauth011ze
                                                                                                            . d use
                   ofth~ device by a(person other than an owner or authorized user, through the use of viruses,
                   Trojai horses, or o'.ther malicious software or infiltration methods.
     1/                   B            •. .
      I            6. fl With respect to the stored electronic data, information, and images contained in said
                   Facejook Inc. reqords described above, it is also requested that this Court grant permission to
                   retriere the above-described data, information, and images, and print them or otherwise
                   repro1nuce them by converting them or copying them into storage in another device.

                   7.     ~This affidavit is based on my training, experience and personal observations, and
                   infon,hation supplied to me from sources mentioned in the paragraphs below.

                   8. i'.j Based on    my   training and experience, including my interviews with suspects regarding
                   colle ·tions of chilcJ pomography, I have become ve1y familiar with the methods used by individuals
                   to ob ain, store, an~ trade in child pomography, including the following:
     1
     1;,!;·.           a. People who collect and trade in child pomography typically do not destroy or delete image
                   or vi , eo files depic:ting child sexual abuse.                           .

     l!              .b~l Collectors !of child pomography typically retain their materials and related information for
        ,,1        man)Ji years. These individuals retain their material indefinitely for the pill'pose of sexual
     [!
     1
                   gratil.ttion and sh:·a.ring with others.

     II"                ~ by ADA Grace K. Hogan
                   Prepattd
     I,!           Nove1}/ber28,2017 '
     i!            LEAqjsWNos. 440-141-442-443/2017
     (;                  ~            :        .
     iiH                 1·.1         .
                         !,
                         \!
Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 28 of 44 PageID #: 81
                 \i
             H
                 ~\
             1                :
            c~ Individu~s in possession of files containi?g sexu~l abuse are lik~ly to sav~ and mainta~n
        thesektles on thern computer, portable storage devices, or m the cloud so it 1s accessible to them m
        their iome or office. .
             t1               '
            d~ . Because of the illegality and the severe social stigma child pomography images cru1y, these
        indiiduals hide them in secure places, such as hidden files on the hru·d drive of the computer,
        exterI1al storage media or cloud storage.
             ~            .                                                            .
            el I have experience and lmowledge in the methods of communications that may be utilized
        throuih a computer, including but not limited to emails, chat rooms, instant messaging, peer to peer
        netwf}rks, as well as basic skills in the recording and storage of online communications.
              tl           :
            fij Files are maintained indefinitely on a computer and/or in the cloud.

            ~~ Deleted filfs can usually be recovered during a forensic examination.

       9. dne of the goals of the investigation is \O determine whether there ru·e other pe;sons within this
       juris&iction posseising or distributing child pornography and ultimately identify any persons who
       ru·e Jrgaged in the direct exploitation of children by creating and publishing child pornography.
       Lists11of emails a?dres.se?, buddy lists, and telephoi:e ~urn?ers of persons th~y have contacted
       whether as potentlal victims or persons who share sumlru· interests and matenals are frequently
       main!ained on their computers and storage media, as well as on their cell phones, electronic
       calen,1:lar/address tooks, personal communication service devices, social media accounts, and the
       cloui,               ·                               .

        10. I   With a computei· connected to the internet, an individual computer user can make electronic
        cont~ct with lnillions of computers arotmd the world. This connection can be made by any number
        of wiys, including modem, local ru·ea network, wireless and numerous other methods.

       11. .~ Any computer accessing the Internet is assigned a unique Internet Protocol (IP) address. An
       IP a1dress is a set of numbers which identify a specific computer on the internet. IP addresses
       follo{iv the fonnal of a series of sixteen numera,ls, which are organized in foiu· ·groups of three
       nurn8rals that are!sepru·ated by a period, or: ###.###.###.###, wherein each of the number are
       betwffen Oand 255. Computers use IP addresses to identify each other on the internet. Thus, because
       a co\nputer acces$ing "Outlook" (Microsoft) must be connected to the Internet, that device is
       idenifiable by its; IP address. Thus, investigators are able to detennine the IP address of any
       comiuter using Microsoft services by issuing a subpoena to Microsoft. Then, investigators can
       seru·c!1 a public database compiled by the American Registry of Intemet Numbers to determine the
       Inteilfet Service P~oviders ("ISP") assigned to that specific IP address.

       12. !! When a subscriber of an ISP wishes to access the internet via their service, the ISP will
       assigt;1 that accotmt an IP address which identifies that account holder on the internet. By providing
       the I~P with the cl.ates, times and IP addresses which a suspect used to access the internet, the ISP
       will lJe able to provide the identifying information for the account holder who was assigned that
       specific IP address at that date and time, if the records still exist on their system.
            ~             :
            ~            .
        13. fl On or abo\lt November 15, 2017, I received a "Priority Level I" notification report (highest
       ?rge~cy) from .Th!:! National Cen!er for ~issing and Exploited Childre~ ("N~MEC") Cyber Tipline,
       1dent fled a,s Tip No. 25544679, mformmg me that Facebook Inc. had identified a 33-year old adult
       malei named "Jonathan Deutsch" ("perpetrator") who was enticing multiple children to send and
       produce, via social media accoimts, pornographic content. Facebook Inc. rep01ted that based on the
       convfrsations between this perpetrator and the child victims, and the social media profiles of the
       perpe1trator and the victims, the perpetrator may be a math teacher, possibly teaching at Gramercy
       Alts ~.:righ School in New York, NY. Facebook Inc. futther repo1ted a· connection between the
       afor~~nentioned pqmographic communications with an email address of JDeutsch@schools.nyc.gov
       in that the perpetrator used this NYC schools email address to register the aforementioned URL
       https!Y/www.facebook.com/ideutschl ?Ist=36402882%3A47101549%3A1511196868,                   subject
       Face\}ook Accoajlt 3, and tliat this NYC schools email is registered to the domain
       GramercyAl.tsHS.qrg.           .
            fj           •
       Prepa! ed by ADA Gr~ce K. Hogan
             1
       November28,2017 :
       LEA~ SW Nos. 440-441-442-443/2017


            ~r           :
Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 29 of 44 PageID #: 82

                -'bI"          .                                                                        .
          14.   II am informed by the official records of the New York State Department of Motor Vehicles
          and ~~e New York State Education Department that the perpetrator, Jonathan Deutsch, resides at
          2785~\vest 5111 Stre:et, Apaiiment 12C, Brooklyn NY.

          15. !l Pursuant to investigation, I learned that the I.P. · address linked to these illegal
          CO!lll}:1unications is geo-located to BrooldynNY.
                ~              .
          16. !l I am :further informed by NCMEC that the aforementioned address is the domicile of
          Jonat'han Deutsch) and was his cuitent address on the date their report was made, November 15,
          2011r

          17.
               1
                i              •

                  1 run furth,dnfonnod by F,oebook In,. that tho following clilldn,n, both m,Jos m,d fomalos,
          were, engaged by (he perpetrator in pomographic communications, and the identifying information
          of s!1d minors, ~d the recent dates and times of those communications; other identifying
          info1fpation has be,en omitted from this application:
                !l             :
          ChiljVictim          '
          Nam                          ·
     I!   Emailtddress
          Profil~j URL:
          11-13~'2017 03:30:00 ;LJTC


          ChildijVictim        !
          Name:
                a
          Emalltddress
          Screeh/User Name:
          ProfllJURL:
                IJ


          ~::,1:~:2500         UTC

          NameJ                n
          Email!fddress:
          Scree~/User Name:
                !1
          Profil1 URL
          02-2,2017 0008,00    me
          Chil~j Victim        •
          Name                 )
          Emailtddress:
          Screefi1/User Name
          Profllel UR
                 j
                l
          11-14•201713:37:00UTC
                il             ;

          Chi!Jlvictim         j       .
          Nam
          Screei1/User Name:
     1!   Profil JURL
                1
          11-11f2017 00:30:00 UTC
     Ir         il             •
     I!
     u
     F
          Chili Victim         j
     n
     il
          Namej
          Emall~ddress
          Screelr/Uset Name:
     II   Prepated by ADA Grace K. Hogan
          Novei:11ber 28, 2017 :
          LEAtlJ SW Nos. 440-il41-442-443/2017
     1:     . Ii               '
     ,.
                !l             .
                H
Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 30 of 44 PageID #: 83


                    Ir,·
            Profile'jURL;
            10-191201414:27:00 i.JTC
                     1              :
                    1I              :
                    11              I
            Chlldfi~tim             :
            NameR
            Email ~C\ddress
            Scree!·1/User Name: i
            Proflle~URL:
            11-14r017 03:49:00 UTC .



                    ~
            Childfictim             •
            Name
            Screefi/User Name:
            Profil~URL:
            11-06fi2017 23:07:00 UTC

            and Jacebook Inc'. further reported to NCMEC that the adult subject of their investigation is:
                   H                .
            Userl).1or Person B~ing Reported
            Name~ Jonathan Deu\sch
            Addre~s: New York, NY US
            Phon~ 347-439-5824           ·
            Emall!~ddress: deuts9h.jonathan@gmail.com
                     J              '
            Screer'User Name: jcJeutsch1
            ESP u/ser ID: 471015~9
            PromJuRL: https://www.facebook.com/jdeutsch1
            IP Ad~ress: 69.124.40.137

            18. rlkm   further informed by Facebook, that the person of "Jonathan Deutsch," the perpetrator,
            has c1;jtotal offour/4) Facebook accounts under different names and profiles. I am further
            inforlned by Facebook Inc. that Facebook was able to link these profiles to each other, and back
            to Jo\\athan Deutsch by analyzing machine cookies and IP addresses from which the illicit
                 Ii    • •
            co,1~micat10ns       '
                                were sent and receive
                                                  . d
                                                      .

            19. I jam fmiher informed by Facebook that the four Facebook profiles linked to perpetrator
                lnathan Deutsch are:


     I!
                 •i        "fames Bonjamin" "sing Subjoct Facobook Account 1;

                 •It!.     "Sam Morgan" using Subject Facebook Account 2;
                 .~        "J. Deutsch" using Subject Facebook Account 3; and
     I!
                 .!J "Jay Stern?' using Subject Facebook Account 4
     l
     Ii
                   11
     II
     H
            20. 1.lhe content of the communications between Jonathan Deutsch, sent from and between the
            aforcllnentioned aliases of Jonathan Deutsch, includes:
     II            il               :
     it     In colhversations between "Jay Stern" and                 the minor identified herself as 16 years
     I!     old, ~nd the perpeirator responded that she               ung. Jay Stern continues by describing
            himsflf as a 33-y~ar old middle school math teacher. Jay Stern further states - daddy got an
     It
            inter~fsting offer that he turned down today, in which a student told him that her younger sisters
     !i     wanted to learn about sex. The minor replies - I'm the only girl daddy likes and if they try to take
     !1     Prepa~~d by ADA Gr~ce K. Hogan
     n      Noveij1ber28,2017 :

     II     LFAl! SW Nos. 440·'41·442--443nOl7
     if1:
Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 31 of 44 PageID #: 84

                        ~
               you tJwm    tear thein apart. Jay Stem responds- but they were little ... it was so exciting. The minor
               then [lsks - Daddido you have snapchat, stay right here I have a surprise, whereupon the minor
               sent?) number of nude photographs of herself and fully nude videos of the minor masturbating
               hers~.lf in various different positions. .
                        ·1                 •
                In cotversations ;ith one of the aforementioned male minors, the content includes the
                pe1pihator stating -he wants to drain the minor's cock in the perpetrator's mouth. In other
                conv~i:sations, the perpetrator states, in sum and substance, just wear sum thin shown of your tits
              · and i.trip, I wanna:c u looking sexy, that the minor should send the perpetrator a video of the
                mindj masturbathrn and "squirting," and do something to get the perpetrator nice and hard.

              21. I~ further infonned by Facebook that the majority of these illicit communications occuned
              betw~en2016 and[2017, and involved minors between the ages of 15 and 17 years.

              22. Itased on my training, experience, and gathered intelligence, I have observed the following:
                    H                      :                         .
                  ·,'l Facebook ~ccounts contain two types of infonnation, one type, which is accessible to
                 . , general public, the other type that is protected by a privacy wall and only accessible to
                     1
                    1 individuals who are allowed such access by the account holder;
                    1l
                    H

                      Facebook accounts are used by individuals to communicate with one another, post
                  ·1  photographs and other personal info1mation, exchange messages, e-mail and disseminate
                   [l other COJ.lWltIDications including photographs and videos. .


      il           I
                  •~ Facebook pages and other social media are known to be frequently used by individuals
                 . I involved iii child pornography, particularly as a forum to atttact and communicate with
                             mJno,s who m, typfo,Jly ""id uso,s of sool,J molia pfatfunn,.


              23. Eased on the foregoing, my training and experience as a detective, NYPD intelligence, and
              Face{~ook inquhies already conducted, the records within and upon the subject Facebook accounts
              will ~ontain evidei1ce of criminal activity, namely communications related to the above-mentioned
              possission and tr~1smission of child pomographic inlages.

              24. ijbelieve that the requested records are material and relevant·in the above-mentioned
              mvdngation in thitt the records will contain stored communications related to the above-mentioned
     It       crimis,            :
          \
                   IiI                 :.
              25. B~sed on the foregoing, there is probable cause to believe that the subject Facebook accounts
              contJin evidence of criminal activity.

                   ij  I request that any examination by this Court be mcorporated into this application. I further
              requJst that this application and minutes of any examination conducted by this Comt be sealed
              excefit for one copy, which will be maintained by the Kings County District Attorney's Office until
              need~d for the prosecution resulting from the execution of this wanant.
     If
                   !l.I request tqa~ the ~om:t orders F~cebook, Inc; not to disclose the existence of this Ord~r or
              the existence ofthl;) mvest1gat10n to the ltsted subscnber, or to any other person, unless or until
     II                                by
              othe1~ise directly the Comt.
                   I'                  .
                   il                  .                                                      .
                   l I also requ~st that the C?urt autho~ize a search for the internet browsing history, keyword
     IJ       searqhes, stored · documentat10n, file images, addresses, pages and any other electronic
              infor~'n.ation, photo images (including video images), any information concerning computer
              pass,ll.rords, encryi)tion, web-sites, screen names or elecb:onic mail addresses, any deleted files
                  ir
              and images, d~tabases of personal identification information and contact list, any data related
     II       to th~ crimes desoribed herein, and any other data which would indicate ownership or use of the


                                      :
     It       searqhed Subject Facebook Inc. Accounts concerning the identification ofindividual(s) involved
     H
     \j       in sa'd crimes; j


                  l
     H
     l'

     !~
     ):       Prepa fd by ADA Gr~ce K. Hogan
     It
     ll
              Novei ber 28, 2017 ,                                         ·
     l LEA1 SWNo,. 440-:'41-442443n0!7
     H
                                                                                                  .

     H
Case 1:18-mj-00398-MDG
      [I   tl          Document 4 Filed 11/12/19 Page 32 of 44 PageID #: 85


                 !i I also request
                               . that the search continue past the recovery ofthe first pertinent records and
            docu~nents in any format, including electronically stored data and/or co1mnunications, information,
            imag~s, text mess~ges, e-mails, instant messages, contacts (names, addresses, telephone numbers, e-
            mail!Pddresses), ai1d continue until all such pertinent eh,ctronically stored evidence is recovered;
                 ~      '      '
                 ij I also request that in the event that dlll'ing the execution ofthe warrant with regards to the
            seardh of the Subject Facebook Accounts, it is necessaiy to utilize the assistance of others with
            expetise in decodjng and/or obtaining password protections and/or encryptions, and in transferring,
            dowiroading, converting, dumping or draining the contents of the Subject Facebook Accounts, such
            expe~'t assistance may be sought and that such expe1is may be members oflaw enforcement
            orgmiizations, indl)stiy trade associations, or from compaitles which host these telecommunications.
                 ~
                 !!
                               .•
                 .~ WHERE~ORE, I respectfully request that the Court issue a warrant and Order of seizure in
            the ffilm annexed,:authorizing the search of the above-stated property, specifically Facebook, Inc.
            recottls
                  (1
                      for the subject
                                 .
                                      accounts, for the period beginning January 1, 2017 to present, and directing
            that i'f such properly or evidence or any paii thereof be found, that it be seized and brought, or an
            inve~tory thereof, /before the Court, together with such other and futiher relief that the Court may
            deeni proper.        '.
                 n             .
                 !1
                 g No prior application in this matter has been made.

                 ~
            Swath to before me
            Brooidyn, New Y9rk
            Novlmber28, 2017
            TimJ:ll          1
                             .

                 I.
                 I
                                                                          Shield Number 4 39,
                                                                          NYPD Special Investigations Division
      I

                                                                                              COURT REPORTER




     II          I
     IId         I
                 ~
                 ti
     I!,,        [j


     it          ~
     II
     ti          ~
     !!          i
                 ~
                 H
     Ii          r             ,.
                 ~
            Prepa! ed
                               .
                     by ADA Grace K. Hogan
                 1 28, 2017 :
            Nove1:pber
            LEA~ SW Nos. 440-Ml-442-443/2017
                 1             .
                 11
Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 33 of 44 PageID #: 86




                                EXHIBIT2
Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 34 of 44 PageID #: 87



                     SUPREME COURT OF THE STATE OF NEW YORK
                           PART MISC, COUNTY OF KINGS
                                                                     KSC 1097
                                                                     Logged in by: P. Daly
                                                                     2017

      STATE OF NEW YORK)
                       ) - ss.:
      COUNTY OF KINGS  )

      Detective Sheldon Spence, Shield Number 4739, of the Special Investigations Division, being duly
      sworn, deposes and says:

      I.      I am a detective employed by the New York Police Department' and I have been a police
      officer for approximately twelve years. I have been assigned to the Special Investigations Division
      for approximately three years. My cmTent responsibilities include, inter alia, the investigation of
      the promotion of sexual perfo1mance by a child through the use of electronic devices and the
      internet, as well as investigating the possession and distribution of child pornography through the
      use of electronic devices and the internet. During my service with the Special Investigations
      Division, I have conducted over sixty investigations into the sexual exploitation of minor children
      through the use of the internet. I have also been involved in the execution of approximately forty
      search wairnnts.

      2. My training includes, the following:

         a. I have participated in over tyventy interviews involving subjects who have discussed the
      methods by which they engage in the possession, storage and distribution of child pornography.

          b. I have received specialized training in the area of "on-line" criminal investigations,
      including the investigation of internet sexual predators, and the production, possession, and
      distribution of still and video images depicting underage children e~1gaged in sexual activity or
      sexual conduct, and/or the lewd depiction of the genitals of these underage children, especially
      when these elicit images are transmitted or received over the internet. I have received training in the
      area of computer evidence and handling computer forensics, including the ability to conduct
      forensically sound "field previews" of computers suspected of being involved in the aforementioned
      types of criminal activity.

      3. This affidavit is made in support of an application for a search warrant to authorize police
      officers of the New York City Police Department and Special Agents of the U.S. Federal Bureau of
      Investigation, to search the premises of 2785 W 5TH Sh·eet, Aparhnent 12C, Brooklyn, NY for the
      property described below in Pat·agraph 5.

      4.      I state that based on my training and experience, there is reasonable cause to believe that
      property constituting evidence of an offense, unlawfully possessed, that has been used or is
      possessed for the purpose of being used to commit or conceal of the commission of an offense
      against the laws of this State or another State, and/or evidence that tends to demonstrate that an
      offense was committed or a particular person patticipated in the commission of an offense,
      specifically, Promoting a Sexual Pe1formance by a Child (P.L. § 263.15), Possessing a Sexual
      Peifonnance by a Child (P.L. § 263.16) and related chat·ges, which occu1Ted in Kings County, New
      York, will be found inside of2785 W 5th Street, Apartment 12C, Brooklyn, Kings County, NY
      ("subject location").

      5. The property sought and to be seized consists of:

         a. any and all computers as defined in Penal Law§ 156.00(l)i or electronic storage devices

        Penal Law §156.00(1) states, "Compute1" means a device or group of devices which, by manipulation of

      Page I of7
      LEAU SW No. 479/17
      Prepared by: ADA Grace K. Hogan
      December 22, 2017
Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 35 of 44 PageID #: 88



      capable of storing any of the above-described property, ~swell as their components and accessories,
      including, but not limited to, cords, monitors, keyboards, software, programs, disks, zip drives, flash
      drives, thumb drives, hard drives, and any other device used to store computerized data, writings,
      and images;

          b. any and all cellular telephones, cameras, video recorders, video game consoles, and
      other elech·onic devices and/or equipment capable of sto1ing data, infonnation, and images,
      and their components and accessories, including, but not limited to, wires, cords, monitors,
      software, hard drives, and chargers;

          c. any and all books, manuals, guides, or other documents containing information
      about the operation and ownership of a computer, cellular telephone, camera, video
      recorder, video game console, or other electronic storage device present in the subject
      location, including, but not limited to, computer, cellular telephone, and software user
      manuals;

          d. any and all video or photograph storage devices, video or photography equipment,
      or other equipment that aids in the production of child pornography, including, but not
      limited to, VCRs, DVDs, and videotapes, and their components and accessories, including,
      but not limited to, wires and cords;

          e. any and all handwritten or typed notes containing computer-related information
      including, but not limited to, websites, e-mail addresses, and screen names used to obtain
      or possess child pornography or images relating to or demonsh·ating a sexual interest in
      children;

          f. any written material, including, but not limited to, photographs, drawings,
      magazines, books, or other written materials relating- to child pornography or a sexual
      interest in children;

         g. any and all computer software, including programs to run operating systems,
      applications, utilities, compilers, interpreters, and communications programs;

          h. any computer-related documentation, which consists of written, recorded, or
      printed material that explains or illustrates how to configure or use computer hardware,
      software, or other related items;

          i. any and all records and materials, in any format or media (including, but not
      limited to, envelopes, letters, or papers), pertaining to the payment for or possession,
      receipt, shipment, or distribution of visual depictions of minors engaged in sexually
      explicit conduct or relating to or demonstrating a sexual interest in children;

          j. all originals, copies, and photographic negatives of visual depictions of minors
      engaged in sexually explicit conduct or relating to or demonstrating a sexual interest in
      children;

          k. any and all records and materials, in any format or media (including, but not
      limited to, envelopes, letters, or papers) identifying persons transmitting any visual
      depiction of minors engaged in sexually explicit conduct or relating to or demonstrating a
      sexual interest in children;

         I. any and all records, in any format or media, evidencing ownership or use of
      computer equipment, software, or the Internet found in the subject location, including, but

      electronic, magnetic, optical or electrochemical impulses, pursuant to a computer program, can automatically
      perform arithmetic, logical, storage or retrieval opeptions with or on computer data, and includes any connected or
      directly related device, equipment or facility which enables such computer to store, retrieve or communicate to or
      from a person, another computer or another device the results of computer operations, computer programs or
      computer data.

      Page2 of7
      LEAU SW No.479/17
      Prepared by: ADA Grnce K. Hogan
      December 22, 2017
Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 36 of 44 PageID #: 89



      not limited to, sales receipts, registration records, records of payment for Internet access,
      records of payment for access to newsgroups or other online subscription services, and
      handwritten notes;

          m. Evidence of ownership and use of the Subject location, or the use of property located
      therein by any person, including, but not limited to, keys, telephone bills, utility bills, bank
      statements, leases, deeds, or rent receipts related to the subject location or other real property,
      mail addressed to or from the subject location, or other documents bearing the address of the
      subject location, identification bearing the name or photograph of any person, telephone
      books, address books, date books, calendars, personal papers, driver's licenses, vehicle
      registration, vehicle insurance documents, vehicle repair documents, toothbrushes,
      hairbrushes, videotapes and photographs of persons, fingerprints, handprints, footprints, shoe
      impressions, hairs and fibers, swabs and/or samples of DNA, and other forensic and trace
      evidence.

      6.      With respect to the seizure and search of computers, electronic storage devices, cellular
      telephones, cameras, video recorders, video game consoles, and other electronic devices and/or
      equipment capable of storing the above-described property, in addition to searching for the items
      described above, it is requested that authorization be granted to search these devices for the
      following:

          a. any and all data, info1mation, ot images evidencing Internet usage history;

          b. any and all data, infonnation, or images that evidence ownership and use of the
      device, including, but not limited to, calendar entries, e-mail addresses, stored telephone
      numbers and names, niclmames, and/or labels assigned to said numbers, photographs, videos,
      bank account documents, bills and invoices, recorded voice memos, text messages, instant
      messenger messages, letters, and stored voicemails;

          c, any and all data, infonnation, or images evidencing passwords that may be used to
      unlock or decrypt data, info1mation, or images stored on the device, which may or may not be
      stored in a locked or encrypted fashion, whether said passwords are letters, numbers,
      characters, words, or data strings (sequence of characters);

         d. any and all images, Internet histories, Internet site bookmarks, search requests,
      temporary Internet files, cookies, newsgroups, postings to newsgroups, folder structures
      and names, and file names stored on the device relating to child pornography (visual
      depictions of minors engaged in sexual conduct as defined in Penal Law §263.00[3]) or a
      sexual interest in children;

          e. e-mail containing writing regarding child pornography or a sexual interest in
      children;

          f. evidence of affiliations, memberships, buddy lists, profiles, chat sessions, chat
      services, billboards, newsgroups, and websites pertaining to child pornography or a sexual
      interest in children;

          g. any computer-related documentation, which consists of electronically stored
      material that explains or illustrates how to configure or use computer hardware, software,
      or other related items;

          h. any ap.d all records and materials, in any format or media (including, but not
      limited to, e-mail, instant message chat logs, electronic messages, other digital data files,
      and web cache information), pertaining to the payment for or possession, receipt,
      shipment, or distribution of visual depictions of minors engaged in sexually explicit
      conduct or relating to or demonstrating a sexual interest in children;

          i. any and all records and materials, in any format or media (including, but not
      Page3 of7
      LEAU SWNo.479/17
      Prepared by: ADA Grace K. Hogan
      December 22, 2017
Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 37 of 44 PageID #: 90



      limited to, e-mail, instant message chat logs, electronic messages, other digital data files,
      and web cache information), identifying persons transmitting any visual depiction of
      minors engaged in sexually explicit conduct or demonstrating a sexual interest in children;

          j. records of communication between individuals concerning the topic of child
      pornography, having sex with children, the existence of sites on the Internet that contain
      child pornography or that cater to people with an interest in child pornography, or
      membership in online clubs, groups, services, or other Internet sites that provide or make
      accessible child pornography to their members and constituents;

          k. evidence of any online storage, e-mail, or other remote computer storage
      subscription, including, but not limited to, unique software relating to such subscription,
      storage, or email, user logs, archived data that shows connection to such service, or user
      login and password for such service;

          l. any and all data, info1mation, or images evidencing or revealing the unauthorized use
      of the device by a person other than an owner or authorized user, through the use of viruses,
      Trojan horses, or other malicious software or infiltration methods.

      7.      It is also requested for evidentiary purposes that this Comt grant authorization for law
      enforcement personnel to videotape and photograph the interior of the subject location; to process
      the subject location for fingerprints; to analyze, test, and in any way scientifically process the
      subject location and all items seized; and to permit the entry and assistance of individuals who,
      by their experience and training, are qualified to assist· in the execution of this warrant as
      designated by police or other law enforcement officials, for the purpose of examination,
      processing, and/or removal of any forensic evidence as described in Paragraphs 5 and 6 of this
      application and their subparagraphs.

      8.      With respect to the stored electronic data, information, and images contained in
      computers and other electronic devices described above and/or their components and accessories,
      it is also requested that this Comt grant permission to retrieve the above-described data,
      information, and images, and print them or otherwise reproduce them by converting them or
      copying them into storage in another device.

      9.     This affidavit is based on my training, experience and personal observations, and
      info1mation supplied to me from sources mentioned in the paragraphs below.

      10.     Based on my training and experience, including my interviews with suspects regarding
      collections of child pomography, I have become very familiar with the methods used by individuals
      to obtain, store, and trade in child pornography, including the following:

          a. People who collect and trade in child pornography typically do not destroy or delete image
      or video files depicting child sexual abuse.

          b. Collectors of child pornography typically retain their materials and related info1mation for
      many years. These individuals retain their material indefinitely for the pmpose of sexual.
      gratification and sharing with others.

          c. Individuals in possession of files containing sexual abuse are likely to save and maintain
      these files on their computer or other portable storage devices so it is accessible to them in their
      home or office.

          d. Because of the illegality and the severe social stigma child pornography images carry, these
      individuals hide them in secure places, such as hidden files on the hard drive of the computer,
      external storage media or cloud storage.

           e. I have experience and lmowledge in the methods of communications that may be utilized
      tlu·ough a computer, including but not limited.to emails, chat rooms, instant messaging, peer to peer

      Page4 of?
      LEAU.SWNo. 479/17
      Prepared by: ADA Grace K. Hogan
      December 22, 2017
Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 38 of 44 PageID #: 91



      networks, as well as basic skills in the recording and storage of online co1mnunications.

          f.   Files are maintained indefinitely on a computer.

          g. Deleted files can usually be recovered during a forensic examination.

          h. One of the goals of the investigation is to determine whether there are other persons within
      this jurisdiction possessing or distributing child pornography and ultimately identify any persons
      who are engaged in the direct exploitation of children by creating and publishing child pornography.
      Lists of email addressed, buddy lists and telephone numbers of persons they have contacted whether
      as potential victims or persons who share similar interests and materials are frequently maintained
      on their computers and storage media, as well as on their cell phones, electronic calendar/address
      books, and personal communication service devices.

      11.     With a computer connected to the internet, an individual computer user can make electronic
      contact with millions of computers around the world. This connection can be made by any number
      of ways, including modem, local area network, wireless and numerous other methods.

      12.      .Any computer accessing the Internet is assigned a unique Internet Protocol (IP) address. An
      IP address is a set of numbers which identify a specific computer on the internet. IP addresses
      follow the fonnat of a series of sixteen numerals, which are organized in foUl' groups of three
      numerals that are separated by a period, or: ###.###.###.###, wherein each of the number are
      between Oand 255. Computers use IP addresses to identify each other on the intemet. Thus, because
      a computer accessing "Outlook" (Microsoft) must be connected to the Internet, that device is
      identifiable by its IP address. Thus, investigators are able to determine the IP address of any
      computer using Microsoft services by issuing a subpoena to Microsoft. Then, investigators can
      search a public database compiled by the American Registry of Internet Numbers to detennine the
      Internet Service Providers ("ISP") assigned to that specific IP address.

      13.     When a subscriber of an ISP wishes to access the intemet via their service, the ISP will
      assign that account an IP address which identifies that account holder on the internet. By providing
      the ISP with the dates, times and IP addresses which a suspect used to access the internet, the ISP
      will be able to provide the identifying information for the account holder who was assigned that
      specific IP address at that date and time, if the records still exist on their system.

      14.     On or about November 28, 2017, I applied for and was granted by the Honorable John
      Hecht of this Comt a search wa!1'ant [cited as KSC 1030-2017] to seize and search the records of
      four Facebook Accounts which are all tied via IP addresses to an individual lmown to me as
      Jonathan Deutsch ("Perpetrator"). NYPD received notification repo1ts from The National Center for
      Missing and Exploited Children ("NCMEC") Cyber Tipline, and Facebook Inc., repo1ting images
      and videos of minor children in sexually explicit poses and pe1forming sexual acts, which was the
      basis for the aforementioned wan-ant.

      15.     The warrant refe1Ted to above, KSC 1030-2017, is attached and I ask this Comt to
      incorporate its contents by reference. Said wall'ant detailed the content of the cortmmnications
      between the perpetrator and the underage minors, including graphic language, and graphic and
      sexually suggestive photos and videos that the perpetrator coerced the children ("victims(s)") to
      provide. Said warrant also details the connection between the four Facebook accounts, i.e. that all
      the accounts were traced to the perpetrator through machine cooldes, IP addresses, and email
      accounts captured along with said images. The following IP addresses were captured from these
      Facebook.com images and confomed through the perpetrator's Google accounts via his email
      addresses; the IP address 24.44.166.55, 69.112.4.72 and 47.18.138.69. Specifically, these IP
      addresses were captured when the user of said Facebook.com accounts accessed these accounts and
      logged into these accounts via hardline during these sessions and during which, these images were
      uploaded by the victim and downloaded by the user ("perpetrator") of the Facebook.com account.

      16.    I am inf01med by Optimum, pursuant to a subpoena, that the IP address 24.44.166.55,
      69.112.4.72 and 47.18.138.69, which is the IP address of the Optimum wireless service account

      Page 5 of7
      LEAU SW No. 479/17
      Prepared by: ADA Grace K. Hogan
      December 22, 2017
Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 39 of 44 PageID #: 92



      issued to listed subscriber Jonathan Deutsch, at 2785 W. 51h Street, Apt. 12C, Brooklyn- NY 11224
      (the perpetrator and the subject location).

      17.     I further state that the official records of the New Y011c Department of Motor Vehicles
      indicate that the perpetrator provided his address of record as 2785 W 5th Street, Apaiiment 12C,
      Brooklyn, New York, which is the subject location.

      18.       I was in front of2785 W 5th Street, Apartment 12C, Brool<lyn, New York on December
      18, 2017, and I dete11nined that there were no open wireless connections in the ai·ea of the location
      on that date and that I was also able to capture a list of wireless networks in the vicinity. I am aware
      that a forensic examiner can obtain the name of the wireless network utilized by a computer or
      device connecting to the internet.

      19.      I state that I was in front of 2785 W 5th Street, Apartment 12C, and made the following
      observations: 2785 W 5th Street is a twenty-one sto1y brick building located between Mitchell
      Wesson Place and Neptune Avenue in B1:ooldyn, NY. The subject location is on the twelfth floor
      of this building. To access the subject location one enters the front entrance of the building which is
      clearly marked "2785" on the brick facade above the front door. The subject apaiiment is on the
      121h floor and is clearly labeled "12C."                     .

      20. · Based on the above facts, it is reasonable to conclude that a user of a computer and other
      electronic mediums, including but not limited to cellular telephones, located at the subject location
      is in possession of child pmnography and distributed child pomography, and that evidence of the
      offenses of possessing and promoting a sexual perfo11nance by a child is cmwntly located at the
      subject location.

      21.    Based on the above, I have reason to believe that the evidence related to the above-
      mentioned crimes may be found inside the subject location and within and upon computers,
      cellphones and any and all electronic devices, and other electronic devices capable of stol'ing data,
      infommtion, and images, and the electronic storage media recovered from the subject location.

      22.     Request is also made for a determination, pursuant to C.P.L. §690.40(2), that the executing
      officers be authorized to enter the premises to be searched without giving notice of authority or
      purpose, at any time of the day or night on the ground that there is reasonable cause to believe that
      the prope1ty sought may be easily and quickly destroyed or disposed of, by discarding them outside
      the premises through windows and other means of ingress and egress, co1rnpting the files, throwing
      the prope1ty in/under water, and that electronic records and other records can be easily deleted
      and/or erased, and fmiher because the National Center for Missing and Exploited Children
      (NCMEC) has classified the case as a "Priority l," i.e. that children are in danger.


      WHEREFORE, I respectfully request that the comi issue a Warrant and Order of seizure, in the
      fo1m annexed, authorizing the search of the subject location, including all rooms, storage areas, any
      safes, cabinets, closets, strongboxes, desks, suitcases, briefcases or other such enclosures where
      property can be stored, for the above enumerated prope1iy, as well as the taking of videotape
      recordings and photographs of the above premises.

      I also request that the Comi authorize that with respect to any computers, cellular telephones, and
      other elech·011ic storage devices, the warrant be deemed executed at the time said devices are seized
      and removed from the subject location, and that the seaid1 of said devices may continue thereafter
      for whatever reasonable time is necessaiy to complete a thorough search pursuant to this wan-ant.
      Once said computers and other devices are seized pursuant to the wan·ant, the data, info1mation, and
      images contained therein will not change, and thus no greater intrusion will result from a thorough
      search being conducted within a reasonable.

      I also request that the Court authorize a search and forensic examination of any computers, cell
      phones and any other electronic devices, and electronic storage media within and upon them, if
      found inside the subject location, for the internet browsing history, keyword searches, stored

      Page 6 of7
      LEAU SW No. 479/17
      Prepared by: ADAGrace K. Hogan
      December 22, 2017
Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 40 of 44 PageID #: 93



       documentation, file images, addresses, pages and any other electronic information, photo images
       (including video images), any information concerning computer passwords, encryption, web-
       sites, screen names or electronic mail addresses, any deleted files and all images, databases of
       personal identification information and contact list, and any data related to identity theft; any
       other data which would indicate ownership or use of the searched property and concerning the
       identification of individual(s) involved in said crimes;

       I also request that the search and forensic examination of the evidence be petformed at the
       subject location and/or in a controlled environment until such examination is complete;

       I also request that a search of all files and data stored in computers, cellular telephones, and other
       electronic storage devices, inespective of how the data is filed, labeled, designated, encrypted,
       hidden, disguised, or otherwise stored;                                            ·

       I also request that because of the sophisticated nature of the electronic devices that are subject of
       this warrant, this search be conducted in a manner consistent with reasonable technical and
       forensic evidence recovery practices employed in the recovery of the kinds of evidence described
       above, including but not limited to the use of any related software, peripheral devices used for
       data storage or battery charging. Because of the technical nature and volume of evidence sought
       and the nature of the location to be searched, authority is being requested to employ forensic
       electronic devices and software designed to facilitate searches of electronic devices of the kind
       described in this warrant and its supporting application and, if necessary to seek assistance from
       New York City Police Department personnel and/or from representatives of the manufactures of
       both the hardware and software during the execution of the device and for authority to conduct
       this search over a reasonable period beginning at the date and time the subject computer, is
       delivered to the location where the electronic forensic search is to be conducted. Additionally, it
       is requested that the search continue past the recovery of the first pertinent records and
       documents in any format, including electronically . stored data and/or communications,
       information, images, text messages, e-mails, instant messages, contacts (names, addresses,
       telephone numbers, e-mail addresses), and continue until all such pettinent electronically stored
       evidence is recovered;

       I also request that in the event that during the execution of the warrant with regards to the search
       of the computers and other electronic devices, and electronic storage media within and upon
       them, by the Kings County District Attorney's Office and/or New York City Police Department,
       it is necessary to utilize the assistance of others with expettise in decoding and/or obtaining
       password protections and/or encryptions, and in transferring, downloading, conve1ting, dumping
       or draining from the memories of such electronic devices, such expe1t assistance may be sought
       and that such experts may be members of law enforcement organizations, industry trade
       associations, or from companies which manufacture or service such electronic devices or
       telecommunications industries; and

       TOGETHER with such other and finther relief that the Comt may deem proper;

               It is further requested that this affidavit remain sealed until otherwise directed by the comt
       except for one copy at the Kings County District Attorney's Office, until needed for the prosecution
       resulting from the execution of this wanant.

               No previous application h~s been made for a search of the subject location or property
       therein to any other Court, Judge, Justice, or Magistrate.


       Sworn to before me this
       December 22, 2017
       Time: fv-, ~o (




       LEAU SWN~79/.I7
       Prepared by: ADA Grace i<. Hogan
                                                   =
       December 22, 2017

    HON. DANNY K. CHUN OEC 2 2            2017
           JSC
Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 41 of 44 PageID #: 94



                                         Shield Number 4739,
                                         NYPD Special Investigations Division




       HON. DANNY I<. CHUN                                COURT REPORTER
       I      JSC


            I)\:( ?, ?,   20'1




      Page 8 of7
      LEAU SW No. 479/17
      Prepared by: ADA Grace K. Hogan
      December 22, 2017
 Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 42 of 44 PageID #: 95




                                     ATTACHMENT A


       The property to be searched is: (1) One Gray Apple MacBook Pro Laptop, Serial

number CPWJLK7KDTY3; (2) One Gray Apple MacBook Air Laptop, Serial number

C02N900XG6D5; (3) One Gray Apple Ipad, Serial number DLXH7Z6MDJ8T; (4) One

Black Apple !phone X; (5) One Apple !phone 6, Model number A1549, IMEI number

354411063842612; (6) One Apple Mac Mini, Model A1283, Serial number YM0081P39G5;

(7) One Gray Apple iMac, Model number A1225, Serial number QP9300WQOTM; (8) One

black and gray Ultra External Hard Drive; (9) One Black Western Digital (WD) External

Hard Drive, Serial Number WCAWZ0891570; (10) One Black Western Digital External

Hard Drive, Serial number WCAVY2086429; (11) One Black Western Digital External Hard

Drive, Serial number WOA8J1962444; (12) One Sabrent External Hard Drive, Serial number

60375028908214; (13) One Seagate External Hard Drive, Serial number NA8JECKX; (14)

One Black Seagate 160 GB External Hard Drive, Serial number 5JS3SlEO; and (15) One

Black Seagate 250 GB External Hard Drive, Serial number 5NFOT2HT, hereinafter the

"Devices."

       This warrant authorizes the forensic examination of the Devices for the purpose of

identifying the electronically stored information described in Attachment B.
Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 43 of 44 PageID #: 96




                                       ATTACHMENT B


       1.      All records on the Devices described in Attachment A constituting evidence or

instrumentalities of the possession, access with intent to view, transportation, receipt,

distribution and reproduction of sexually explicit material relating to children, in violation of

Title 18, United States Code, Sections 2251, 2252 and 2252A:


            a. Images of child pornography and files containing images of child pornography

               and records, images, information or correspondence pertaining to the

               possession, access with intent to view, receipt or distribution of sexually

               explicit material relating to children, in violation of Title 18, United States

               Code, Sections 2251, 2552 and 2552A, in any form wherever they may be

               stored or found;


            b. Motion pictures, films, videos, and other recordings of visual depictions of

               minors engaged in sexually explicit conduct, as defined in Title 18, United

               States Code, Section 2256;


            c. Records, information, or correspondence pertaining to the possession, access

               with intent to view, transportation, receipt, distribution and reproduction of

               sexually explicit material relating to children, as defined in Title 18, United

               States Code, Section 2256, including but not limited to:


                   1.   Correspondence including, but not limited to, electronic mail, chat logs,

                        and electronic messages, establishing possession, access to or

                        transmission through interstate or foreign commerce, including by
Case 1:18-mj-00398-MDG Document 4 Filed 11/12/19 Page 44 of 44 PageID #: 97




                        United States mail or by computer, of visual depictions of minors

                        engaged in sexually explicit conduct, as defined by Title 18, United

                        States Code, Section 2256; and


                  11.   Records bearing on the production, reproductiolJ-, receipt, shipment,

                        orders, requests, trades, purchases, or transactions of any kind

                        involving the transmission through interstate or foreign commerce

                        including by United States mail or computer of any visual depiction of

                        minors engaged in sexually explicit conduct, as defined by Title 18,

                        United States Code, Section 2256;


       2.      Evidence of user attribution showing who used or owned the Devices at the

time the things described in this warrant were created, edited, or deleted, such as logs,

phonebooks, saved usemames and passwords, documents, and browsing history;


       As used above, the terms "records" and "information" include all of the foregoing

items of evidence in whatever form and by whatever means they may have been created or

stored, including any form of computer or electronic storage (such as flash memory or other

media that can store data) and any photographic form.




                                                2
